UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7846



BRYAN DALE OSBORNE,

                                               Plaintiff - Appellant,


             versus


K. COLEMAN, Corporal,

                                                Defendant - Appellee,


             and


COUNSELOR SYKES; FRANK ROACH, Housing Unit-8
Manager;   R.   PARKER,  Sergeant,  Internal
Affairs; CARABELLA-FERNANDEZ, Housing Unit-3
Manager; OTHERS UNKNOWN,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-00-801)


Submitted:    March 11, 2004                 Decided:   March 18, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Bryan Dale Osborne, Appellant Pro Se. Richard Carson Vorhis, Pamela
Anne Sargeant, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Bryan Dale Osborne appeals the district court’s order

granting partial summary judgment to Defendants and the district

court’s    subsequent    order   entering   judgment   for    Defendants   in

accordance with the jury’s verdict on his 42 U.S.C. § 1983 (2000)

complaint.    We review an order granting summary judgment de novo.

See Moore Bros. Co. v. Brown & Root, Inc., 207 F.3d 717, 722 (4th

Cir. 2000). Summary judgment is appropriate only if, after viewing

the evidence in the light most favorable to the non-moving party,

there are no material issues of fact in dispute and the moving

party is entitled to judgment as a matter of law.            See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Evans v. Techs.

Applications & Serv. Co., 80 F.3d 954, 958 (4th Cir. 1996).                In

order to withstand a motion for summary judgment, the non-moving

party must produce competent evidence sufficient to reveal the

existence of a genuine issue of material fact.               See Greensboro

Prof’l Fire Fighters Ass’n v. City of Greensboro, 64 F.3d 962, 967

(4th Cir. 1995).     Our review of the record convinces us that the

district     court   properly    granted    partial    summary    judgment.

Accordingly, we affirm for the reasons stated by the district

court.    See Osborne v. Coleman, No. CA-00-801 (E.D. Va. Sept. 10,

2002).

     Osborne asserts several claims of ineffective assistance of

counsel at trial.       As there is no constitutional right to counsel


                                   - 3 -
for civil litigation, however, we do not consider these claims.

Finally, the record indicates that the parties’ versions of events

were contradictory.   We will not disturb the jury’s credibility

determination in favor of the Defendant, nor will we weigh the

evidence anew.   Accordingly, we affirm.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 4 -